internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 4-plr-104967-99 date date legend decedent spouse date intervivos trust corporate trustee date child a child b dollar_figurex dollar_figurey dear this is in response to the letter dated date and subsequent correspondence submitted by your authorized representative requesting rulings on the application of the federal gift_tax and estate_tax to the transaction described below decedent executed the intervivos trust a revocable_trust on date corporate trustee was designated as trustee spouse was designated to become a co-trustee at decedent’s death decedent died on date the intervivos trust was funded and became irrevocable at decedent’s death decedent was survived by spouse and two children child a and child b under item sixth of the intervivos trust as executed by decedent if spouse survives decedent the trust property is to be divided at decedent’s death between trust a and trust b under item sixth paragraph a_trust a is to be funded with the least amount of principal needed to reduce decedent’s federal estate_tax to the lowest possible figure in calculating that amount so that the largest possible amount of the principal can pass free of federal estate_tax to trust b i all other_property which qualifies for the marital_deduction and ii all other deductions and credits are to be utilized first to the greatest extent to reduce the tax under item sixth paragraph b_trust b is to be equal in amount to the balance of decedent’s residuary_estate after deducting the amount allocated to trust a under item seventh paragraph b commencing as of decedent’s death and for spouse’s life or until her earlier remarriage the net_income of trust a is to be paid to spouse at least quarter-annually under item seventh paragraph c until spouse’s death or remarriage the trustee is to pay to her so much of the trust a principal that corporate trustee in its discretion deems necessary for any medical or health need or emergency and or for the support and maintenance of spouse so that she can live as she was accustomed until spouse’s death or remarriage she can request up to percent of the principal of trust a annually which is to be non-cumulative however there is to be no invasion of the principal of trust a until the entire principal and interest of trust b are exhausted any decision relating to the invasion of the principal of trust a is to be made solely by corporate trustee under item eighth upon spouse’s remarriage the principal of trust a is to be divided as follows under item eighth paragraph a of trust a is to be held for spouse’s benefit until her death the terms and conditions of item seventh are to apply to this one-half of trust a under item eighth paragraph b the other one-half of trust a is to be held in a_trust reserving the principal for child a and child b or their natural heirs one-half of the annual income from this one-half of trust a is to be paid to spouse annually for her life the other one-half of the income is to be paid to child a and child b equally spouse is not to have any right to the principal of this part of trust a after her remarriage under item ninth paragraph b for spouse’s life the income of trust b is to be paid to her at least quarter-annually under item ninth paragraph c the trustee is to pay to spouse so much of the principal that corporate trustee in its sole discretion deems necessary for spouse’s health education welfare and support upon written request spouse may receive part or all of the corpus of trust b during her life under item tenth on spouse’s death the trusts are to terminate and the assets are to be divided equally between child a and child b based on the intervivos trust formula for funding trust a and trust b_trust a would be considered a marital_deduction_trust holding that portion of intervivos trust property to which the unified_credit allowed under sec_2010 of the internal_revenue_code would not apply trust b would be considered a credit_shelter_trust holding that portion of intervivos trust property that could pass free from estate_tax because of the unified_credit however the governing provisions of trust a and trust b are at cross purposes with the funding purposes of these trusts the governing provisions of trust b the purported credit_shelter_trust provide spouse with an income_interest for life and a lifetime general_power_of_appointment thus trust b would qualify for the marital_deduction in decedent’s estate under sec_2056 but would be includible in spouse’s gross_estate under sec_2041 effectively eliminating the benefit of the unified_credit to decedent’s estate the property included in decedent’s gross_estate had a total value of dollar_figurex most of this property passed outright to spouse and qualified for the marital_deduction under sec_2056 the remaining property after payment of debts and expenses had a value of dollar_figurey which was less than decedent’s available unified_credit amount thus there was no reason to fund trust a property with a value of dollar_figurey passed to the intervivos trust and the intervivos trust was administered under the governing provisions of trust b spouse exercised her general_power_of_appointment and withdrew dollar_figure from the trust she also continued to receive all of the trust income after she remarried spouse’s attorney who was not involved with drafting the intervivos trust or administering decedent’s estate recognized the problem raised by the funding and governing provisions of trust a and trust b spouse and corporate trustee petitioned the local court for an interpretation of the intervivos trust alleging that the funding provisions did not reflect decedent’s intention the person who drafted the intervivos trust submitted an affidavit to the court in which he described decedent’s intentions with respect to trust a and trust b and affirmed that the transposition of the funding and governing provisions was inadvertent scrivener’s error ie that each reference in item sixth paragraph a to trust a should have been a reference to trust b and each reference in item sixth paragraph a to trust b should have been a reference to trust a the court issued an order that corrected the funding provision nunc_pro_tunc so that in the formula for funding each reference to trust a in paragraph a of item sixth is a reference to trust b and each reference in paragraph a of item sixth to trust b is a reference to trust a the court further ordered that spouse return the income paid to her from the intervivos trust after her remarriage and the principal withdrawn by her we have been asked to rule that spouse will not be considered to have a general_power_of_appointment under sec_2041 or sec_2514 over the trust property neither the filing of the petition with the court nor the granting of the relief has gift_tax consequences to spouse no gift is made by spouse by reason of her reimbursing the withdrawn funds and excess income that she received sec_2501 provides that the gift_tax is imposed for each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 defines a general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate under sec_2042 a power to consume invade or appropriate property for the decedent’s benefit which is limited by an ascertainable_standard relating to the decedent’s health education support or maintenance is not a general_power_of_appointment under sec_2514 the exercise or release of a general_power_of_appointment is a transfer of property by the individual possessing the power sec_2514 defines a general_power_of_appointment as a power exercisable in favor of the individual possessing the power the individual’s estate the individual’s creditors or the creditors of the individual’s estate in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by the court the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court under applicable state law the doctrine_of probable intent is a leading principle governing construction of wills and trusts under that doctrine in ascertaining the subjective intent of the testator courts will give primary emphasis to the testator’s dominant plan and purpose as they appear from the entirety of the instrument when read and considered in the light of the surrounding facts and circumstances in the matter of the estate of branigan n j a 2d sup ct nj see also revrul_77_194 1977_1_cb_283 in this case after considering the facts submitted and the representations made we conclude that the court order modifying the intervivos trust is consistent with applicable state law as it would be applied by the highest court of the state pursuant to the order the funding and governing provisions for a marital_deduction_trust apply to trust b which in this case would not be funded the funding and governing provisions applicable to a credit_shelter_trust apply to trust a which would be funded accordingly spouse will not be considered to have held or released a general_power_of_appointment under sec_2041 or sec_2514 over the intervivos trust property the filing of the petition with the local court and the granting of relief did not result in gift_tax consequences to spouse and no gift is made by spouse by reason of her reimbursing the withdrawn funds and excess income that she received in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch enclosure copy for sec_6110 purposes
